Newly amended independent claims 1 and 15 are directed to a species of Figures 7-9 which is independent or distinct from the species originally claimed for the following reasons: the original independent claim 1 in combination with claims 10-12 and the original independent claim 15 in combination with claims 20-21 are directed to the species of Figures 10-11.  The combination of claims 1 and 10-12 were recited “A trapped tray packaging system comprising: a back panel having a first opening; a tray having a bottom wall, a side wall extending upward from the bottom wall and a lip extending outward from a top portion of the side wall …; a front panel having a first opening; and, wherein the bottom wall and the side wall of the tray are positioned in the opening in the back panel and the lip is trapped between the front wall and the back panel” as in claim 1, and “the back panel includes a second opening spaced from the first opening” as in claim 10, “the tray includes a first well having … and a second well having … “ as in claim 11 (claim 11 was depended from claim 10), and “the tray comprises a bridge portion between the first well and the second well” as in claim 12 (claim 12 was depended from claim 11).  The combination of claims 15 and 20-21 were recited “A trapped tray packaging system comprising: a first rectangular shaped panel having a first opening; a second rectangular shaped panel having a first opening …; a tray having a bottom wall, a side wall extending upward from the bottom wall, and a lip extending outward …” as in claim 15, “the first panel has a second opening spaced from the first opening … and the second panel has a second opening spaced from the first opening … and the tray includes a first well having … and a second well having ….” In claim 20 (claim 20 was depended from claim 15), and “the tray comprises a bridge portion between the first well and the second well” as in claim 21 (claim 21 was depended from claim 20).  

Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-9, 13-16, and 18-19 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
Since all pending claims have been withdrawn from consideration as indicated above.  Applicant is required to amend the pending claims so the claims must read on the species as originally elected.

Applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this communication within which to provide an amendment as indicated above in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736